Citation Nr: 1708351	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  05-33 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to April 1981.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2004 rating decision denying service connection for bipolar disorder and depression and a March 2016 rating decision denying service connection for PTSD by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of this proceeding is associated with the claims file.  

The issues of entitlement to service connection for bipolar disorder and depression and entitlement to service connection for PTSD based on military sexual trauma (MST) have been characterized as an acquired psychiatric disorder to better reflect the evidence in the claims file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, the Veteran has not been provided adequate notice for the issue of entitlement to service connection for PTSD based on an in-service sexual assault.  The RO did send the Veteran notice letters in May 2004 and November 2015, but these letters did not advise her of the evidence necessary to substantiate a claim for service connection for PTSD based on a sexual assault in compliance with 
38 C.F.R. 3.304(f)(5).  VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for her PTSD claim based on MST. 

A remand is also necessary to secure the Veteran's service personnel records (SPRs).  Any outstanding SPRs may be relevant in verifying the in-service MST.  That is, examples of behavior changes that may constitute credible evidence of the assault stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  These behavior changes may possibly be evidenced in the Veteran's outstanding SPRs.  

A remand is also warranted to provide a new VA examination.  VA previously provided the Veteran with a VA PTSD examination in March 2016.  At that time, the examiner indicated that the Veteran did not meet the criteria for PTSD.  In a March 2016 addendum, the examiner stated the Veteran has a history and diagnosis of bipolar disorder and has been treated for related symptoms.  No etiology opinion was provided for the bipolar disorder.  Significantly, clinical records dated contemporaneously with this examination and within the prior few years include diagnoses of bipolar disorder as an active disorder.  The examiner who conducted the March 2016 VA examination examined the Veteran solely for her PTSD claim.  No opinion was provided as to the etiology of the Veteran's bipolar disorder.  The service treatment records (STRs) include references to treatment for mental health issues while the Veteran was on active duty.  The Veteran has never been provided with a VA examination which addresses any of the mental health disorders she has been diagnosed with other than PTSD.  As there is evidence of current disability and some evidence of in-service symptomology, the Board finds a VA examination is required to determine the nature and etiology of any mental health disorder present during the appeal period.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §3.159(c)(4)(i); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

March 1981 STRs include a Medical Board Report containing a recommendation for separation from service.  The report indicated it was the impression of the Medical Board that the Veteran suffered from a longstanding personality disorder which precludes her rendering further useful military service and it was recommended that the Veteran be administratively discharged by reasons of unsuitability.  The Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995).  An opinion is requested to determine if the Veteran had a mental disorder during active duty which was superimposed on a personality disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the Veteran a notice letter in connection with her claim for service connection for PTSD based on in-service MST.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the PTSD claim based on sexual assault; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence she is expected to provide. 

Specifically, this letter should comply with 38 C.F.R. 
§ 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate her account of in-service sexual assaults and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).

2.  The RO or AMC should contact the appropriate entity and secure the Veteran's complete SPRs for her period of active service with the U.S. Navy from May 1977 to April 1981.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SPRs inquiries, records requests, and responses received with the claims file.  

3.  Obtain all relevant VA treatment records dated from March 2016 to the present and associate them with the claims file.

4.  After completing the development requested above to the extent possible, afford the Veteran a VA examination with an appropriately qualified health care professional to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a).  The examiner should identify, with specificity, all mental health disorders present during the appeal period (since 2004).  

b).  For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

c).  Is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was superimposed upon the personality disorder (March 1981 diagnosis of histrionic personality disorder) during active service?

d).  Does the Veteran meet the criteria for a diagnosis of PTSD?  If so, is it at least as likely as not (a 50% or higher degree of probability) that it is causally related to her reported stressors during service, to include personal assault?

With regard to all questions posed, the examiner should address any in-service incurrence or stressor and post-service complaints and medical evidence (or the lack thereof) and whether the reported symptomology is as likely as not consistent with trauma which could be productive of the Veteran's acquired psychiatric disorder present during the appeal.  Specifically, the examiner is directed to address the Veteran's reported in-service incurrences and/or stressors of: (1) when she was taking a bath and the Petty Officer walked in and was glaring at her; (2) when the Veteran was sitting on the couch and the Petty Officer "grabbed [her] breast and tried to kiss [her] and was very forceful" and she ran out of the room; and (3) occasions at work in the darkroom when the Petty Officer grabbed her waist, put his hand up her leg, and patted her rear end.

A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, STRs, and ongoing medical records.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so.  

5.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran and her representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2016).






